 
SERIES B CONVERTIBLE PREFERRED STOCK
 
SECURITIES ESCROW AGREEMENT
 
THIS SERIES B CONVERTIBLE PREFERRED STOCK SECURITIES ESCROW AGREEMENT (the
“Agreement”), dated as of April 30, 2009, is entered into by and among China New
Energy Group Company, a Delaware corporation (the “Company”), China Hand Fund I,
LLC, a Delaware limited liability company, for itself and as representative
(together with its successors and assigns, the “Purchaser Representative”) of
any additional investors which may become parties to this Agreement  (together
with their respective successors and assigns, each, a “Purchaser” and
collectively, the “Purchasers”), and Escrow, LLC, with an address at 360 Main
Street, P.O. Box 391, Washington, Virginia 22747 (the “Escrow Agent”).
Capitalized terms used, but not defined herein shall have the meanings set forth
in the Series B Purchase Agreement (as defined below).
 
WITNESSETH:
 
WHEREAS, the Purchaser Representative will be purchasing on the date hereof (the
“Closing Date”) from the Company, 1,116,388 shares of the Company’s Series B
Convertible Preferred Stock, par value $0.001 per share (the “Series B
Preferred”), convertible into 39,073,580 shares of the Company’s common stock,
par value $0.001 per share (the “Common Stock), and certain common stock
purchase warrants to purchase 7,814,719 shares of Common Stock (the “Warrants”)
pursuant to a Series B Convertible Preferred Securities  Purchase Agreement
dated as of the date hereof by and between the Company and the Purchaser
Representative (the “Series B Purchase Agreement”);
 
WHEREAS, as an inducement to the Purchaser Representative to enter into the
Series B Purchase Agreement, the Company has agreed within 30 days following the
Closing Date to issue and deposit the 334,916 shares of Series B Preferred Stock
(which equals 30% of the number of shares of Series B Preferred Stock issued
under the Series B Purchase Agreement) to be held by the Escrow Agent for the
benefit of the Purchasers in the event the Company fails to achieve any of the
following financial performance thresholds for the 12-month periods ending
December 31, 2009 (“2009”): After-Tax Net Income of at least (w) $5.0 million if
the Company receives at least $5.4 million in gross proceeds from the sale of
Securities at the Closings held not later than 30 days after the filing of the
Company’s Annual Report on Form 10-K for the fiscal year ending December 31,
2008 (the “10-K Filing Date”) or (x) $4.5 million, if the Company does not
receive at least $5.4 million in gross proceeds from the sale of Securities at
the Closing held on or prior to the 10-K Filing Date (individually the “2009
Target Number” and they are collectively referred to herein as the “2009
Performance Threshold”);
 
WHEREAS, as a further inducement to the Purchaser Representative to enter into
the Series B Purchase Agreement, the Company has agreed within 30 days following
the Closing Date to place the Listing Escrow Shares (as hereinafter defined)
into escrow for the benefit of the Purchasers in the event that shares of Common
Stock are not listed and trading on a National Stock Exchange by January 31,
2010;
 

--------------------------------------------------------------------------------


 
WHEREAS, as an incentive to the members of management of the Company set forth
on Exhibit A attached hereto (“Management”) (which exhibit shall be completed
within 30 days following the Closing Date) to cause the Company to meets its
financial projections, the Purchaser Representative has agreed to place
Purchaser Deposited Escrow Shares (as hereinafter defined) into escrow for the
benefit of the Management; and
 
WHEREAS, the Company and the Purchaser Representative have requested that the
Escrow Agent hold the Company Deposited Escrow Shares (as herein after defined),
the Listing Escrow Shares and the Purchaser Deposited Escrow Shares on the terms
and conditions set forth in this Agreement and the Escrow Agent has agreed to
act as escrow agent pursuant to the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:
 
ARTICLE I
 
TERMS OF THE ESCROW
 
1.1.         The parties hereby agree to establish an escrow account with the
Escrow Agent whereby the Escrow Agent shall hold the Company Deposited Escrow
Shares, the Listing Escrow Shares and the Purchaser Deposited Escrow Shares as
contemplated by this Agreement.
 
1.2.         Within 30 days following the execution of this Agreement, the
Company shall issue and deliver to the Escrow Agent a stock certificate or stock
certificates evidencing an aggregate of 334,916 shares of Series B Preferred
(which number of shares of Series B Preferred shall be  equivalent to 30% of the
number of shares of Series B Preferred to be issued and sold to the Purchaser
Representative on the Closing Date and which shares of Series B Preferred may be
converted into 11,722,060 shares of Common Stock).  The shares of Series B
Preferred described in this Section 1.2 shall be referred to in this Agreement
as the “Company Deposited Escrow Shares”).  All Company Deposited Escrow Shares
shall be accompanied by stock powers executed in blank with signature medallion
guaranteed.
 
1.3.         The parties hereby agree that the Company Deposited Escrow Shares
shall be delivered based on the achievement of the Performance Thresholds as set
forth below:
 


(i)            If the After-Tax Net Income for 2009 is less than the 2009 Target
Number, then if the Percentage Shortfall (as hereinafter defined) for 2009, is
less than fifty percent (50%), but equal or greater than fifteen percent (15%),
then an Adjustment Percentage for such year shall be determined.  For purposes
of this Section, the “Percentage Shortfall” shall mean the percentage obtained
by dividing (w) the amount of the shortfall of the After-Tax Net Income from the
2009 Target Number by (x) the 2009 Target Number.   For purposes of this
Section, the “Adjustment Percentage” for 2009 shall mean the percentage that the
Percentage Shortfall for such year bears to fifty percent (50%).  Within five
days after the determination of the Percentage Shortfall for 2009 the Purchaser
Representative and the Company shall give joint written instructions to the
Escrow Agent to, and upon receipt of such written instructions, the Escrow Agent
shall, within five days after receipt of such instructions deliver to the
Purchasers on a pro rata basis such number of shares of Series B Preferred as is
determined by multiplying the Adjustment Percentage for such year by the total
number of Company Deposited Escrow Shares then required to be in escrow.  In the
case of a delivery of less than all of the shares of the Company Deposited
Escrow Shares in respect of the computation of the Adjustment Percentage for
2009, the balance of the Company Deposited Escrow Shares which are not required
to be delivered to the Purchasers shall be returned to the Company.  For
example, if the Percentage Shortfall for 2009 is 20%, the Adjustment Percentage
would be 40%, and 40% of the total number of Company Deposited Escrow Shares
then required to be in escrow would be delivered to the Purchasers on a pro rata
basis, with the balance being returned to the Company pursuant to this
Agreement.
 

--------------------------------------------------------------------------------


 
(ii)           If the Percentage Shortfall for 2009, is equal to or greater than
fifty percent (50%), then within five days after the determination of the
Percentage Shortfall for 2009 the Purchaser Representative and the Company shall
give joint written instructions to the Escrow Agent, and upon receipt of such
written instructions, the Escrow Agent shall within five days after receipt of
such instructions, deliver all of the Company Deposited Escrow Shares then held
by the Escrow Agent to Purchasers on a pro rata basis.
 
(iii)          If the Percentage Shortfall for 2009 is less than fifteen percent
(15%), then the Purchaser Representative and the Company shall give joint
written instructions to the Escrow Agent to, and upon receipt of such written
instructions, the Escrow Agent shall within five days after receipt of such
instructions, return to the Company for cancellation all of the Company
Deposited Escrow Shares.
 
 
(iv)          The determination regarding the number and the distribution, if
any, of Company Deposited Escrow Shares to be distributed to the Purchasers
pursuant to this Section 1.3 shall be made within five (5) Trading Days after
the date the Company is required to file its Annual Report on Form 10-K for the
applicable fiscal year with the Commission (after giving effect to any extension
pursuant to Rule 12b-25 of the Exchange Act). In the event that the Company does
not file (after giving effect to any extension pursuant to Rule 12b-25 of the
Exchange Act) its Annual Report on Form 10-K for the year ended December 31,
2009 with the Commission then within (30 days after the date the Company is
required to file its Annual Report  after giving effect to any extension
pursuant to Rule 12b-25 of the Exchange Act, all of the Company Deposited Escrow
Shares shall be delivered to the Purchasers on a pro rata basis within five (5)
Trading Days following the expiration of such thirty (30) day period.
 
(v)           Notwithstanding anything to the contrary set forth herein, only
those Purchasers who own shares of Series B Preferred issued under the Purchase
Agreement and remain shareholders of the Company at the time that any Company
Deposited Escrow Shares become deliverable hereunder shall be entitled to their
pro rata portion of such Company Deposited Escrow Shares calculated based on
their ownership interest at the time when the Company Deposited Escrow Shares
become deliverable hereunder. Any Company Deposited Escrow Shares not delivered
to Purchasers because the Purchasers no longer hold shares of Series B Preferred
acquired under the Purchase Agreement shall remain in escrow with the Escrow
Agent until transferred either to the Purchasers or returned to the Company
pursuant to Section 1.3(ii) or 1.3(iii), as applicable.
 

--------------------------------------------------------------------------------


 
(vi)          Notwithstanding anything to the contrary contained in this Section
1.3 or in the Series B Purchase Agreement, the Parties agree that for purposes
of determining whether or not the Target Numbers have been achieved,
 
(A)           the release of any or all of the Company Deposited Escrow Shares
shall not be counted as an expense, charge, or other deduction from revenues in
calculating net income even though GAAP may require contrary treatment,
 
(B)           any registration delay payments arising under the Registration
Rights Agreement that are accrued or paid by the Company to any Series B
Purchaser will be excluded from the calculation of net income, and
 
(vii)         So long as the Company Deposited Escrow Shares remain in escrow,
such shares shall not be counted in calculating a quorum for stockholder voting
purposes nor shall such shares be voted at any meeting of stockholders or
included in a written consent.
 
1.4.          (i) Within 30 days if the execution of this Agreement, the
Purchaser Representative shall deliver to the Escrow Agent a stock certificate
or stock certificates evidencing an aggregate of 22,328 shares of Series B
Preferred (which number of shares of Series B Preferred is equivalent to 2.0% of
the number of shares of Series B Preferred issued and sold to the Purchaser
Representative on the Closing Date and which shares of Series B Preferred may be
converted into 781,480 shares of Common Stock). Such shares shall be
collectively referred to in this Agreement as the “Purchaser Deposited Escrow
Shares”). All Purchaser Deposited Escrow Shares shall be accompanied by stock
powers executed in blank with signature medallion guaranteed.
 
(ii)  If the Company achieves the 2009 Performance Threshold, then within five
Trading Days after the filing of the Company’s Annual Report on Form 10-K for
the fiscal year ending December 31, 2010 the Company and the Purchaser
Representative shall give joint written instructions to the Escrow Agent to, and
upon receipt of such instructions, the Escrow Agent shall within five days after
receipt of such instructions, transfer all of the Purchaser Deposited Escrow
Shares to Management, pro rata in accordance with the percentages set forth in
Exhibit A.   In such instance, the Purchaser Deposited Escrow Shares shall be
converted to common stock in accordance with their terms prior to distribution
to Management.
 
(iii)  If the Company fails to achieve the 2009 Performance Threshold, then
within five Trading Days after the filing of the Company’s Annual Report on Form
10-K for the fiscal year ending December 31, 2009 the Company and the Purchaser
Representative shall give joint written instructions to the Escrow Agent to, and
upon receipt of such instructions, the Escrow Agent shall within five days after
receipt of such instructions, transfer all of the Purchaser Deposited Escrow
Shares to the Purchasers who deposited such shares.
 
1.5.          The Company will provide the Purchaser Representative with the
Company’s audited financial statements for 2009 prepared in accordance with US
GAAP, on or before March 31, 2010 so as to allow the Purchaser Representative
the opportunity to evaluate whether the 2009 Performance Threshold was attained.
 

--------------------------------------------------------------------------------


 
1.6.          The parties hereby agree that the Listing Escrow Shares (as
hereinafter defined) shall be deposited in escrow and as set forth below:
 
(a)           Within 30 days following the execution of this Agreement, the
Company shall issue and deliver to the Escrow Agent a stock certificate or stock
certificates evidencing an aggregate of 27,910 shares of Series B Preferred
(which number of shares of Series B Preferred is equivalent to 2.5% of the
number of shares of Series B Preferred to be issued and sold to the Purchaser
Representative on the Closing Date and which shares of Series B Preferred may be
converted into 976,850 shares of Common Stock). All of the shares of Series B
Preferred described in this Section 1.6 shall be collectively referred to in
this Agreement as the “Listing Escrow Shares”).
 
(b)           In the event shares of Common Stock are not listed and trading on
a National Stock Exchange by January 31, 2010, the Purchaser Representative and
the Company shall within five days thereafter give joint written instructions to
the Escrow Agent to, and upon receipt of such written instructions, the Escrow
Agent shall, within five days after receipt of such instructions deliver to the
Purchasers on a pro rata basis all of the Listing Escrow Shares. In the event
shares of Common Stock are listed and trading on a National Stock Exchange by
January 31, 2010, the Company and Purchaser Representative shall within five
days after such listing give joint written instructions to the Escrow Agent to,
and upon receipt of such written instructions, the Escrow Agent shall, within
five days after receipt of such instructions deliver to the Company all of the
Listing Escrow Shares and the Company shall cancel all of such Listing Escrow
Shares
 
ARTICLE II
REPRESENTATIONS OF THE COMPANY
 
2.1.          The Company hereby represents and warrants to the Purchasers and
the Purchaser Representative as follows:
 
(i)            The Company Deposited Escrow Shares and the Listing Escrow Shares
being placed into escrow immediately prior to the Closing Date are, upon release
from escrow in accordance with this Agreement validly issued, fully paid and
nonassessable shares of the Company, free and clear of all pledges, liens,
claims and encumbrances, except encumbrances created by this Agreement. There
are no restrictions on the ability of the Company to issue and deposit in escrow
the Company Deposited Escrow Shares or Listing Escrow Shares or to enter into
this Agreement other than transfer restrictions under applicable federal and
state securities laws. Upon any delivery to the Purchasers of Company Deposited
Escrow Shares or Listing Escrow Shares placed into escrow pursuant to this
Agreement, the Purchasers will acquire good and valid title to such Company
Deposited Escrow Shares or Listing Escrow Shares, free and clear of any pledges,
liens, claims and encumbrances.
 

--------------------------------------------------------------------------------


 
(ii)           The performance of this Agreement and compliance with the
provisions hereof will not violate any provision of any law applicable to the
Company and will not conflict with or result in any breach of any of the terms,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon, any of the
properties or assets of the Company pursuant to the terms of the certificate of
incorporation or by-laws of the Company or any indenture, mortgage, deed of
trust or other agreement or instrument binding upon the Company or affecting the
Company Deposited Escrow Shares or Listing Escrow Shares. No notice to, filing
with, or authorization, registration, consent or approval of any governmental
authority or other person is necessary for the execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated hereby by the Company.
 
ARTICLE III
REPRESENTATIONS OF THE PURCHASERS
 
3.1.          Each Purchaser hereby severally represents and warrants to the
Company and the Purchaser Representative as follows:
 
(i)            The Purchaser Deposited Escrow Shares being placed into escrow at
the Closing Date are owned by the Purchaser free and clear of all pledges,
liens, claims and encumbrances, except encumbrances created by this Agreement.
There are no restrictions on the ability of the Purchaser to deposit in escrow
the Purchaser Deposited Escrow Shares or to enter into this Agreement other than
transfer restrictions under applicable federal and state securities laws. Upon
any delivery to Management of Purchaser Deposited Escrow Shares placed into
escrow pursuant to this Agreement, Management will acquire good and valid title
to such Purchaser Deposited Escrow Shares, free and clear of any pledges, liens,
claims and encumbrances.
 
(ii)           The performance of this Agreement and compliance with the
provisions hereof will not violate any provision of any law applicable to the
Purchaser and will not conflict with or result in any breach of any of the
terms, conditions or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance upon, any of the
properties or assets of the Purchaser pursuant to the terms of any indenture,
mortgage, deed of trust or other agreement or instrument binding upon the
Purchaser or affecting the Purchaser Deposited Escrow Shares. No notice to,
filing with, or authorization, registration, consent or approval of any
governmental authority or other person is necessary for the execution, delivery
or performance of this Agreement or the consummation of the transactions
contemplated hereby by the Purchaser.



ARTICLE IV
ESCROW AGENT


4.1 Interpleader. In the event this Agreement, the Company Deposited Escrow
Shares, the Purchaser Deposited Escrow Shares or the Escrow Agent becomes the
subject of litigation, or if the Escrow Agent shall desire to do so for any
other reason, the Company authorizes the Escrow Agent, at its option, to deposit
the Company Deposited Escrow Shares, the Listing Escrow Shares and/or the
Purchaser Deposited Escrow Shares with the clerk of the court in which the
litigation is pending, or a court of competent jurisdiction if no litigation is
pending, and thereupon the Escrow Agent shall be fully relieved and discharged
of any further responsibility with regard thereto. The Company also authorizes
the Escrow Agent, if it receives conflicting claims to the Company Deposited
Escrow Shares,  and/or the Purchaser Deposited Escrow Shares, is threatened with
litigation or if the Escrow Agent shall desire to do so for any other reason, to
interplead all interested parties in any court of competent jurisdiction and to
deposit the Company Deposited Escrow Shares, the Listing Escrow Shares and/or
the Purchaser Deposited Escrow Shares with the clerk of that court and thereupon
the Escrow Agent shall be fully relieved and discharged of any further
responsibility hereunder to the parties from which they were received.
 

--------------------------------------------------------------------------------


 
4.2           Exculpation and Indemnification of Escrow Agent


(a)   The Escrow Agent shall have no duties or responsibilities other than those
expressly set forth herein.  The Escrow Agent shall have no duty to enforce any
obligation of any person to make any payment or delivery, or to direct or cause
any payment or delivery to be made, or to enforce any obligation of any person
to perform any other act.  The Escrow Agent shall be under no liability to the
other parties hereto or anyone else, by reason of any failure, on the part of
any party hereto or any maker, guarantor, endorser or other signatory of a
document or any other person, to perform such person’s obligations under any
such document.  Except for amendments to this Escrow Agreement referenced below,
and except for written instructions given to the Escrow Agent by the Company and
the Purchaser Representative relating to the Company Deposited Shares, the
Listing Escrow Shares and the Purchaser Deposited Escrow Shares, the Escrow
Agent shall not be obligated to recognize any agreement between or among any of
the other parties, notwithstanding that references hereto may be made herein and
whether or not it has knowledge thereof.


(b)   The  Escrow Agent shall not be liable to the  Company, the Purchaser
Representative, any Purchaser or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Escrow Agent), statement, instrument, report,
or other paper or document (not only as to its due execution and the validity
and effectiveness of its provisions, but also as to the truth and acceptability
of any information therein contained), which is believed by the Escrow Agent to
be genuine and to be signed or presented by the proper person or
persons.  The  Escrow Agent shall not be bound by any of the terms thereof,
unless evidenced by written notice delivered to the Escrow Agent signed by the
proper party or parties and, if the duties or rights of the Escrow Agent are
affected, unless it shall give its prior written consent thereto.


(c)  The  Escrow Agent shall not be responsible for the sufficiency or accuracy
of the form, or of the execution, validity, value or genuineness of, any
document or property received, held or delivered to it hereunder, or of any
signature or endorsement thereon, or for any lack of endorsement thereon, or for
any description therein; nor shall the Escrow Agent be responsible or liable to
the Company, the Purchaser Representative, any Purchaser or to anyone else in
any respect on account of the identity, authority or rights, of the person
executing or delivering or purporting to execute or deliver any document or
property or this Escrow Agreement.
 

--------------------------------------------------------------------------------


 
(d)   The Escrow Agent shall have the right to assume, in the absence of written
notice to the contrary from the proper person or persons, that a fact or an
event, by reason of which an action would or might be taken by the Escrow Agent,
does not exist or has not occurred, without incurring liability to the  Company,
the Purchaser Representative, any Purchaser or to anyone else for any action
taken or omitted to be taken or omitted, in good faith and in the exercise of
its own best judgment, in reliance upon such assumption.


(e)    The Escrow Agent shall be indemnified and held harmless against any
liability for taxes and for any penalties in respect of taxes, on any investment
income or payments with respect to the Company Deposited Escrow Shares and the
Purchaser Deposited Escrow Shares in the manner provided in Section 4.2 (f).


(f)  The  Escrow Agent will be indemnified and held harmless by the  Company
from and against all expenses, including all counsel fees and disbursements, or
loss suffered by the Escrow Agent in connection with any action, suit or
proceedings involving any claim, or in connection with any claim or demand,
which in any way, directly or indirectly, arises out of or relates to this
Escrow Agreement, the services of the Escrow Agent hereunder, except for claims
relating to gross negligence by Escrow Agent or breach of this Escrow Agreement
by the Escrow Agent, or the monies or other property held by it hereunder or for
willful misconduct of the Escrow Agent.  Promptly after the receipt of the
Escrow Agent of notice of any demand or claim or the commencement of any action,
suit or proceeding, the Escrow Agent shall, if a claim in respect thereof is to
be made against the Company, notify the Company thereof in writing, but the
failure by the Escrow Agent to give such notice shall not relieve the Company
from any liability which the Company may have to the Escrow Agent
hereunder.  Notwithstanding any obligation to make payments and deliveries
hereunder, the Escrow Agent may retain and hold for such time as it deems
necessary such amount of monies or property, including shares of the Company’s
capital stock as it shall, from time to time, in its sole discretion, seem
sufficient to indemnify itself for any such loss or expense and for any amounts
due it under Section 7.


(g)  For purposes hereof, the term “expense or loss” shall include all amounts
paid or payable to satisfy any claim, demand or liability, or in settlement of
any claim, demand, action, suit or proceeding settled with the express written
consent of the Escrow Agent, and all costs and expenses, including, but not
limited to, counsel fees and disbursements, paid or incurred in investigating or
defending against any such claim, demand, action, suit or proceeding.
 
ARTICLE V
 
TERMINATION OF AGREEMENT


5.1           This Escrow Agreement shall terminate upon delivery by the Escrow
Agent in accordance with this Agreement of all of the Company Deposited Escrow
Shares, the Listing Escrow Shares and Purchaser Deposited Escrow Shares,
provided that the rights of the Escrow Agent and the obligations of the  Company
under Article IV  shall survive the termination hereof.
 

--------------------------------------------------------------------------------


 
5.2           The  Escrow Agent may resign at any time and be discharged from
its duties as Escrow Agent hereunder by giving the Company and the Purchaser
Representative at least five days written notice thereof (the “Notice
Period”).  As soon as practicable after its resignation, the Escrow Agent shall,
if it receives notice from the Company within the Notice Period, turn over to a
successor escrow agent appointed by the Company all of the Company Deposited
Escrow Shares, the Listing Escrow Shares and Purchaser Deposited Escrow Shares
then held by the Escrow Agent upon presentation of the document appointing the
new escrow agent and its acceptance thereof.  If no new agent is so appointed
within the Notice Period, the Escrow Agent may deposit the Company Deposited
Escrow Shares and Purchaser Deposited Escrow Shares with the clerk of a court of
competent jurisdiction in accordance with Section 4.1 of this Agreement.


ARTICLE VI
COMPENSATION OF ESCROW AGENT


The Escrow Agent shall be entitled to the following compensation from the
Company:


6.1           Documentation Fee: The Company shall pay a documentation fee to
the Escrow Agent of $2,500, on the Closing Date.


6.2           Delivery Fee. The Company shall pay a fee of $500 to the Escrow
Agent each time during the term of the Agreement in which the Escrow Agent
delivers any of Company Deposited Escrow Shares, the Listing Escrow Shares and
Purchaser Deposited Escrow Shares.
 
ARTICLE VII
MISCELLANEOUS
 
7.1           No waiver or any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.
 
7.2           All notices, communications and instructions required or desired
to be given under this Agreement must be in writing and shall be deemed to be
duly given if sent by registered or certified mail, return receipt requested, or
overnight courier to the following addresses:
 
If to Escrow Agent:


Escrow, LLC
360 Main Street
 

--------------------------------------------------------------------------------


 
P.O. Box 391
Washington, Virginia 22747
Attt: Jonnie Zarecor
Tel No.: 800-984-2155 or 540-675-2155
Fax No.: 540-675-3155
Email:


If to the Company:
 
China New Energy Group Company
17th Floor, HongJi Building, JinWei Road
HeBei District
Tianjin, People’s Republic of China
Attn: _________________________
Tel. No.: __________________________
Fax No.: ___________________________
Email: ______________________________
 
With a copy to:
 Pillsbury Winthrop Shaw Pittman LLP
2300 N Street , NW
Wahsington DC 20037-1122
Attn.:  Louis A. Bevilacqua
Tel. No.:   (202) 663-8158
Fax No.::  (202) 663-8007
Email: louis.bevilacqua@pillsburylaw.com
 
If to the Purchaser
Representative:


China Hand Fund I, LLC
558 Lime Rock Road
Lakeville, CT  06039
Attn: Mary Fellows
Tel. No.: 860-435-7000
Fax No.: 860-435-6540
Email: mfellows@kuhnsbrothers.com
 
 or to such other address and to the attention of such other person as any of
the above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.
 
7.3           This Escrow Agreement shall be binding upon and shall inure to the
benefit of the permitted successors and permitted assigns of the parties hereto.
 

--------------------------------------------------------------------------------




7.4           This Escrow Agreement and the rights and obligations hereunder of
the Company may not be assigned.  This Escrow Agreement and the rights and
obligations hereunder of the Escrow Agent may be assigned by the Escrow
Agent.  This Escrow Agreement shall be binding upon and inure to the benefit of
each party’s respective successors, heirs and permitted assigns. No other person
shall acquire or have any rights under or by virtue of this Escrow Agreement.
This Escrow Agreement may not be changed orally or modified, amended or
supplemented without an express written agreement executed by the Escrow Agent,
the Company and the Purchaser Representative. This Escrow Agreement is intended
to be for the sole benefit of the parties hereto and the Purchasers and their
respective successors, heirs and permitted assigns, and none of the provisions
of this Escrow Agreement are intended to be, nor shall they be construed to be,
for the benefit of any third person.


7.5           This Escrow Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing such
instrument to be drafted.  The  terms “hereby,” “hereof,” “hereunder,” and any
similar terms, as used in this Escrow Agreement, refer to the Escrow Agreement
in its entirety and not only to the particular portion of this Escrow Agreement
where the term is used.  The word “person” shall mean any natural person,
partnership, corporation, government and any other form of business of legal
entity.  All words or terms used in this Escrow Agreement, regardless of the
number or gender in which they were used, shall be deemed to include any other
number and any other gender as the context may require.  This Escrow Agreement
shall not be admissible in evidence to construe the provisions of any prior
agreement.
 
7.6           The parties hereto expressly agree that this Escrow Agreement
shall be governed by, interpreted under and construed and enforced in accordance
with the laws of the State of Virginia, without regard to conflicts of law
principles that would result in the application of the substantive laws of
another jurisdiction. Each of the parties  hereby irrevocably consents to the
jurisdiction of the courts of the State of Virginia and of any Federal court
located in such state in connection with any action, suit or proceedings arising
out of or relating to this Escrow Agreement or any action taken or omitted
hereunder, and waives personal service of any summons, complaint or other
process and agrees that the service thereof may be made by certified or
registered mail directed to it at the address for notices set forth in Section
7.2.
 
7.7           The Escrow Agent’s duties hereunder may be altered, amended,
modified or revoked only by a writing signed by the Company, the Purchaser
Representative and the Escrow Agent.
 


7.8           The representations and warranties contained in this Escrow
Agreement shall survive the execution and delivery hereof and any investigations
made by any party.  The headings in this Escrow Agreement are for purposes of
reference only and shall not limit or otherwise affect any of the terms thereof.


7.9           This Escrow Agreement may be executed in a number of counterparts,
by facsimile, each of which shall be deemed to be an original as of those whose
signature appears thereon, and all of which shall together constitute one and
the same instrument.  This Escrow Agreement shall become binding when one or
more of the counterparts hereof, individually or taken together, are signed by
all the parties.
 

--------------------------------------------------------------------------------


 
7.10         If the Escrow Agent reasonably requires other or further
instruments in connection with this Escrow Agreement or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.
 
 [Signature Page Follows]
 

--------------------------------------------------------------------------------


 
[SIGNATURE PAGE TO SECURITIES ESCROW AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
30th  day of April, 2009.
 
CHINA NEW ENERGY GROUP COMPANY
 
By:
/s/ James Li
   
Name: James Li
 
Title: Authorized Signatory
   
PURCHASER REPRESENTATIVE:
 
CHINA HAND FUND I, LLC
 
By:
/s/ John D. Kuhns
   
Name: John D. Kuhns
 
Title: Member-Manager
   
ESCROW AGENT:
 
ESCROW, LLC
   
By:
/s/ Johnnie Zarecor
   
Name: Johnnie Zarecor
 
Title:




--------------------------------------------------------------------------------




EXHIBIT A


MANAGEMENT


Name
 
Percentage of Purchaser Deposited Escrow
Shares to Which Entitled if Performance
Thresholds are Attained
                         

 

--------------------------------------------------------------------------------

